Name: 83/402/EEC: Commission Decision of 29 July 1983 on the list of establishments in New Zealand approved for the purposes of importing fresh meat into the Community
 Type: Decision
 Subject Matter: health;  Asia and Oceania;  animal product;  trade;  agri-foodstuffs
 Date Published: 1983-08-24

 Avis juridique important|31983D040283/402/EEC: Commission Decision of 29 July 1983 on the list of establishments in New Zealand approved for the purposes of importing fresh meat into the Community Official Journal L 233 , 24/08/1983 P. 0024 - 0028 Finnish special edition: Chapter 3 Volume 16 P. 0197 Spanish special edition: Chapter 03 Volume 28 P. 0193 Swedish special edition: Chapter 3 Volume 16 P. 0197 Portuguese special edition Chapter 03 Volume 28 P. 0193 *****COMMISSION DECISION of 29 July 1983 on the list of establishments in New Zealand approved for the purposes of importing fresh meat into the Community (83/402/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas New Zealand has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of the establishments authorized to export to the Community; Whereas Community on-the-spot visits have shown that the hygiene standards of many of these establishments are sufficient and they may therefore be entered on a first list, established according to Article 4 (1) of the said Directive, of establishments from which importation of fresh meat may be authorized; Whereas the case of the other establishments proposed by New Zealand has to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to the Community legislation; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of fresh meat to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and improvements made; Whereas import of fresh meat from establishments appearing on the list annexed to this Decision remains subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas, in particular, import from third countries and re-export to other Member States of certain categories of meat, such as meat weighing less than three kilograms, or meat containing residues of certain substances which are not yet covered by Community rules or by rules which need to be further harmonized, remain subject to the health legislation of the importing Member State, while respecting the general provisions of the Treaty; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in New Zealand listed in the Annex are hereby approved for the import of fresh meat into the Community pursuant to the said Annex. 2. Imports from the establishments referred to in paragraph 1 shall remain subject to the Community veterinary provisions laid down elsewhere. Article 2 1. Member States shall prohibit imports of fresh meat coming from establishments other than those listed in the Annex. 2. However, Member States may continue to authorize until 30 April 1984 imports of fresh meat coming from establishments which are not listed in the Annex but which have been officially approved and proposed by the authorities of New Zealand as of 30 March 1983 pursuant to Article 4 (3) of Directive 72/462/EEC, unless a decision is taken to the contrary, in accordance with Article 4 (1) of the abovementioned Directive, before 1 May 1984. The Commission shall forward the list of these establishments to the Member States. Article 3 This Decision shall apply from 1 October 1983. Article 4 This Decision shall be reviewed and if necessary amended before 1 February 1984. Article 5 This Decision is addressed to the Member States. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // 1,3 // I. BOVINE MEAT // A. Slaughterhouses and cutting premises // // 1.2.3 // // // // ME 14 // Waitaki-NZ Refrigerating Ltd // Christchurch // ME 15 // The Canterbury Frozen Meat Co. Ltd // Belfast // ME 21 // Southland Frozen Meat Ltd // Mataura // ME 22 // Southland Frozen Meat Ltd // Makarewa // ME 24 // Hellaby Shortland Ltd // Otahuhu // ME 26 // Waitaki-NZ Refrigerating Ltd // Balclutha // ME 34 // The Canterbury Frozen Meat Co. Ltd // Pareora // ME 50 // Alliance Freezing Co. (Southland) Ltd // Invercargill // ME 56 // Auckland Farmers Freezing Co-op Ltd, Rangiuru // Te Puke // ME 63 // Farmers Meat Export Ltd // Whangarei // ME 66 // Phoenix Meat Co. Ltd, Kokiri // Greymouth // ME 69 // Ashley Meat Export Ltd // Christchurch // 1,3 // B. Cutting premises // // 1.2.3 // // // // MPH 50 // Crown Meats Ltd // Feilding // MPH 52 // Dawn Meat (NZ) Ltd // Hastings // MPH 53 // W. Richmond Ltd // Hastings // MPH 56 // W. Richmond Ltd // Hastings // MPH 63 // Primex Meats Ltd // Wellington // MPH 69 // Dawn Meat (NZ) Ltd // Hastings // MPH 72 // Kellax Foods Ltd // Auckland // 1,3 // II. SHEEPMEAT A. Slaughterhouses and cutting premises // // 1.2.3 // // // // ME 1 (1) // Borthwick CWS Ltd // Masterton // ME 6 // Borthwick CWS Ltd // Longburn // ME 8 (1) // Gisborne Refrigerating Co. Ltd // Gisborne // ME 14 // Waitaki-NZ Refrigerating Ltd // Christchurch // ME 17 // Waitaki-NZ Refrigerating Ltd // Timaru // ME 20 // Ocean Beach Freezing Co. Ltd // Ocean Beach // ME 21 // Southland Frozen Meat Ltd // Mataura // ME 22 // Southland Frozen Meat Ltd // Makarewa // ME 26 // Waitaki-NZ Refrigerating Ltd // Balclutha // ME 34 // The Canterbury Frozen Meat Co. Ltd // Pareora // ME 37 // Canterbury Frozen Meat Co. (Canterbury) Ltd // Belfast // ME 50 // Alliance Freezing Co. (Southland) Ltd // Invercargill // ME 56 // Auckland Farmers Freezing Co-op Ltd, Rangiuru // Te Puke // ME 58 // Hawkes Bay Farmers' Meat Co. Ltd // Takapau // ME 60 // Pacific Freezing NZ Ltd // Dannevirke // ME 65 // AML Meats Ltd // Gisborne // ME 69 // Ashley Meat Export Ltd // Christchurch // 1,3 // (1) Offal excluded. // 1.2.3 // // // // Approval No // Establishment // Address // 1,3 // B. Slaughterhouses // // 1.2.3 // // // // ME 16 // The Canterbury Frozen Meat Co. Ltd // Ashburton // ME 41 // NCF Kaiapoi Ltd // Kaiapoi // 1,3 // C. Cutting premises // // 1.2.3 // // // // MPH 39 // Defiance Processors Ltd // Dunedin // MPH 42 // Fresha Products Ltd // New Plymouth // MPH 45 // Canterbury Frozen Meat Co. Ltd // Harewood // MPH 50 // Crown Meats Ltd // Feilding // MPH 52 // Dawn Meat (NZ) Ltd // Hastings // MPH 53 // W. Richmond Ltd // Hastings // MPH 54 // Ashley Meat Export Ltd // Christchurch // MPH 56 // W. Richmond Ltd // Hastings // MPH 57 // NZ Primary Processors Ltd // Mt Maunganui // MPH 63 // Primex Meats Ltd // Wellington // MPH 69 // Dawn Meat (NZ) Ltd // Hastings // MPH 72 // Kellax Foods Ltd // Auckland // MPH 74 // Canterbury Meat Packers Ltd // Ashburton // 1,3 // III. COLD STORES // // 1.2.3 // // // // S 1 // Timary Harbour Board Cool Store // Timaru // S 2 // Auckland Farmer's Freezing Co-op Ltd // Whangarei // S 10 // Otago Dairy Producers Cool Storage Ltd // Dunedin // S 11 // South Canterbury Co-op Cool Storage Ltd // Timaru // S 17 // Cool Hire Storage Ltd // Dunedin // S 25 // Dawn Meat (NZ) Ltd // Hastings // S 28 // Cool Stores (NZ) Ltd // Auckland // S 30 // N. O. Pierson Ltd // Christchurch // S 31 // Pacific Cold Storage Co. Ltd // Mt Maunganui // S 32 // Taranaki Producers Freezing Ltd // New Plymouth // S 33 // Christchurch Airport Authorities // Christchurch // S 34 // Coolpak Prebbleton Ltd, Prebbleton // Christchurch // S 35 // Nelson Cold Storage Co-op // Nelson // S 36 // Cold Storage (Bay of Plenty) Ltd // Te Puke // S 39 // Christchurch Cool Stores Ltd // Christchurch // S 40 // Southland Harbour Board // Bluff // S 41 // Eljays Ice Box // Feilding // S 42 // Wellington Cold Storage Co. // Tawa // S 45 // Wairarapa Cold Storage // Greytown // S 47 // Polar Cold Storage, Hornby // Christchurch // S 49 // Chill Air Ltd // Auckland International Airport // S 51 // Kiwi Fruit Cool Store Co-op // Gisborne // S 53 // Otaki Cold Store // Otaki // S 55 // Airport Cold Storage Ltd // Wellington // S 57 // Air New Zealand // Auckland Airport // S 58 // Cool & Cold Storage Associated Ltd // Te Puke // S 59 // Richmond Cool Stores (1963) Ltd, Manchester Street // Hastings // S 60 // Export Cool Storage // Mt Maunganui // S 61 // Coolpak Cool Stores Ltd // Timaru 1.2.3 // // // // Approval No // Establishment // Address // // // // S 63 // Mogal Cool Stores Ltd // Christchurch Airport // S 66 // Mogal Cool Stores Ltd // Auckland Airport // S 68 // Freezer Flow, Mt Wellington // Auckland // S 70 // Freezer Stores Hawkes Bay Ltd // Hastings // S 72 // Motueka Coldstorage // Motueka // S 73 // LEP International, Mangere // Auckland // S 75 // Amaltal Coolstores & Exporters Ltd // Nelson // S 84 // Polar Cold Storage Ltd // Dunedin // S 86 // Tai-Tapu Dairy Co. Ltd // Christchurch // S 87 // Homebush Berryfruits // Masterton // S 88 // Hawkes Bay Export Cold Stores Ltd // Napier // S 89 // R. & W. Hellaby Ltd // Mt Wellington // S 90 // Waitaki-NZ Refrigerating Ltd // Blenheim // S 91 // Southland Frozen Meat Ltd // Mataura // S 92 // Food Freezing Partnership // Havelock North // S 93 // Air New Zealand // Christchurch // S 95 // McCallum Industries Ltd // Patea // S 96 // Townsend & Paul Ltd // Napier // S 97 // J. Wattie Canneries Ltd // Gisborne // // //NELSON S 36 COLD STORAGE ( BAY OF PLENTY ) LTD TE PUKE S 39 CHRISTCHURCH COOL STORES LTD CHRISTCHURCH S 40 SOUTHLAND HARBOUR BOARD BLUFF S 41 ELJAYS ICE BOX FEILDING S 42 WELLINGTON COLD STORAGE CO . TAWA S 45 WAIRARAPA COLD STORAGE GREYTOWN S 47 POLAR COLD STORAGE, HORNBY CHRISTCHURCH S 49 CHILL AIR LTD AUCKLAND INTERNATIONAL AIRPORT S 51 KIWI FRUIT COOL STORE CO-OP GISBORNE S 53 OTAKI COLD STORE OTAKI S 55 AIRPORT COLD STORAGE LTD WELLINGTON S 57 AIR NEW ZEALAND AUCKLAND AIRPORT S 58 COOL & COLD STORAGE ASSOCIATED LTD TE PUKE S 59 RICHMOND COOL STORES ( 1963 ) LTD, MANCHESTER STREET HASTINGS S 60 EXPORT COOL STORAGE MT MAUNGANUI S 61 COOLPAK COOL STORES LTD TIMARU 1.2.3 // // // APPROVAL NO ESTABLISHMENT ADDRESS // // // S 63 MOGAL COOL STORES LTD CHRISTCHURCH AIRPORT S 66 MOGAL COOL STORES LTD AUCKLAND AIRPORT S 68 FREEZER FLOW, MT WELLINGTON AUCKLAND S 70 FREEZER STORES HAWKES BAY LTD HASTINGS S 72 MOTUEKA COLDSTORAGE MOTUEKA S 73 LEP INTERNATIONAL, MANGERE AUCKLAND S 75 AMALTAL COOLSTORES & EXPORTERS LTD NELSON S 84 POLAR COLD STORAGE LTD DUNEDIN S 86 TAI-TAPU DAIRY CO . LTD CHRISTCHURCH S 87 HOMEBUSH BERRYFRUITS MASTERTON S 88 HAWKES BAY EXPORT COLD STORES LTD NAPIER S 89 R . & W . HELLABY LTD MT WELLINGTON S 90 WAITAKI-NZ REFRIGERATING LTD BLENHEIM S 91 SOUTHLAND FROZEN MEAT LTD MATAURA S 92 FOOD FREEZING PARTNERSHIP HAVELOCK NORTH S 93 AIR NEW ZEALAND CHRISTCHURCH S 95 MCCALLUM INDUSTRIES LTD PATEA S 96 TOWNSEND & PAUL LTD NAPIER S 97 J . WATTIE CANNERIES LTD GISBORNE // // //